In The
                            Court of Appeals
                   Seventh District of Texas at Amarillo
                            ________________________

                                 No. 07-13-00121-CV
                            ________________________

                        PHILLIP DWAYNE HISEY and
                CHRISTOPHER HEFNER, TRUSTEE, APPELLANTS

                                          V.

                            LINDSEY PEREZ, APPELLEE



                          On Appeal from the 99th District Court
                                 Lubbock County, Texas
          Trial Court No. 2013-506,059, Honorable William C. Sowder, Presiding


                                     June 6, 2013

        ORDER DENYING MOTION TO SUBSTITUTE COUNSEL
                           AND
        GRANTING MOTION TO EXTEND TIME TO FILE BRIEF
                 Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Pending before the Court is Appellant’s Motion to Substitute Counsel wherein

Appellants’ counsel, Tom H. Whiteside, requests that this Court “substitute KEITH

THOMPSON as counsel for HISEY” pursuant to Rule 6.5 of the Texas Rules of

Appellate Procedure.   While said motion represents that Appellant, Phillip Dwayne
Hisey, has retained Keith Thompson as new counsel, Mr. Thompson has made no

appearance before this Court.        Accordingly, this Court cannot “substitute” Mr.

Thompson as lead counsel for Mr. Hisey. Furthermore, because Mr. Whiteside’s motion

does not comply the requirements of Rule 6.5 with sufficient specificity to qualify as a

motion to withdraw, pending further notice, the Court considers Mr. Whiteside to be

acting as lead counsel for both Appellants.


      Also pending before this Court is Appellant’s Motion to Extend Time to File Brief,

requesting that this Court extend the deadline for filing Appellants’ brief until July 3,

2013. Said motion is granted.


                                                  Per Curiam




                                              2